Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


MARTHA PEREZ,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-04-00307-CR

Appeal from the

County Court at Law No. One

of El Paso County, Texas

(TC# 20030C14969)




MEMORANDUM OPINION

           Pending before the Court is a motion to dismiss filed by the Appellant pursuant to
Tex. R. App. P. 42.2(a).  By her motion, Appellant has withdrawn her notice of appeal prior
to the appellate court’s decision and the written withdrawal is signed by Appellant and her
counsel on appeal.  Further, Appellant filed a duplicate copy of her motion with this Court
and that copy has been hand-delivered to the trial court clerk.  Because Appellant has
established compliance with the requirements of Rule 42.2(a), we grant Appellant’s motion
to dismiss the appeal.
                                                                  RICHARD BARAJAS, Chief Justice
April 28, 2005

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)